Citation Nr: 1102963	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  01-01 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for peripheral neuropathy 
affecting the right arm and leg, claimed as secondary to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2002 Travel Board 
hearing before a Member of the Board who has since retired, at 
the RO.  A hearing transcript is associated with the claims 
folder.  The Board subsequently remanded the claim for additional 
development in October 2003.  After the requested development was 
completed, the Veteran's appeal was re-certified to the Board.  
In November 2006, the Board determined that new and material 
evidence had been received, sufficient to reopen the claim of 
entitlement to service connection for a low back disorder.  After 
reopening the claim, the Board remanded both issues on appeal for 
additional development, to include obtaining an additional VA 
examination and opinion.  The development requested was 
completed.  However, due to the retirement of the Veterans Law 
Judge who conducted the 2002 hearing at the RO, the claim was 
remanded in January 2008 to afford the Veteran a new hearing 
before the Board.  

A hearing was scheduled for January 9, 2009, at the RO.  The 
Veteran asked that the hearing be rescheduled for good cause (he 
said he was unable to take time off work), and the hearing was 
rescheduled for May 22, 2009.  However, the Veteran did not 
report for the hearing, and no request for postponement was 
received and granted prior to the hearing date.  On September 22, 
2009, four months after his scheduled hearing, the Veteran 
contacted the RO and stated that he had been called away on an 
emergency on the date of the hearing, and asked for a new 
hearing.  

Under 38 C.F.R. § 20.704(d), when a veteran fails to appear for a 
scheduled hearing and no request for postponement is received, 
the claim is processed as though the request for hearing had been 
withdrawn.  Here, the Veteran waited four months after his 
failure to appear for the May 2009 hearing to request that it be 
rescheduled, and he did not provide an explanation of good cause 
in a timely manner.  Therefore, this case will be processed as 
though the request for a hearing was withdrawn, and the Board 
will now proceed to appellate review.  See 38 C.F.R. § 20.702(d). 


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that the Veteran's low back disorder is due to any 
incident or event in military service, nor was arthritis 
manifested during service or within one year after separation 
from service.

2.  The record shows that the Veteran served in the Republic of 
Vietnam from November 1968 to October 1969, and was released from 
active duty in June 1971.

3.  The Veteran has been diagnosed with, and has undergone 
medical and surgical treatment since 1999 for, peripheral 
neuropathy.  However, his neuropathy cannot be characterized as 
acute or subacute.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's peripheral 
neuropathy is related to his active service, including presumed 
exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may low back arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).   

2.  Peripheral neuropathy was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, to include as a result of in-service exposure to Agent 
Orange or any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In June 2000, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim.  The letter informed 
the Veteran that VA would assist him in obtaining evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
Veteran was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  A December 2006 letter informed the 
Veteran of the new requirements and responsibilities under the 
VCAA and described how VA determines disability ratings and 
effective dates.

The Board acknowledges that the content of the June 2000 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior to 
the Court's ruling in Dingess), it is clear that he was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in notice non-prejudicial.  For 
example, the October 2000 

rating decision, January 2001 SOC, and June 2005 and October 2007 
SSOCs explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit more 
evidence.  In addition, the Veteran has demonstrated through his 
testimony at the Board hearing and submission of statements and 
additional evidence that he was aware of the type of evidence 
required to substantiate his claim.  Moreover, the claim was 
readjudicated in the October 2007 SSOC after proper notice was 
sent.  Finally, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of disability 
rating or effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  In addition, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from the 
Loma Linda VA Medical Center (VAMC), and the Veteran was afforded 
VA examinations in February 2005 and March 2007.  The Veteran 
testified at the Board hearing that he sought treatment at the 
Loma Linda and Lubbock VAMCs shortly after service in 1971 or 
1972.  The RO requested these records, but received a response 
stating that no records were found in the archives from 1965 to 
1985.   

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).


The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In certain cases, service connection can be presumed if a veteran 
was exposed to a herbicide agent during active service.  
Presumptive service connection is warranted for the following 
disorders: AL amyloidosis; chloracne or other acneform disease 
consistent with chloracne; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2010).

Presumptive service connection for these disorders as a result of 
Agent Orange exposure is warranted if the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent . . . unless 
there is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. 
No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there was a statistical association between the suspect 
disease and herbicide exposure, taking into account the strength 
of the scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in the 
Republic of Vietnam during the Vietnam era; and whether there is 
a plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect disease.  
The NAS was required to submit reports of its activities every 
two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that there 
is no positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007); 74 Fed. Reg. 21,258-260 (May 7, 2009).  The most recent 
issuance by the Secretary has added ischemic heart disease, 
Parkinson's disease, and hairy cell leukemia to the list of 
presumptive disabilities in the regulation.  See Final Rule, 75 
Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. 
§ 3.309(e).  

When a disease is first diagnosed after service but not within an 
applicable presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
disease was in fact incurred during service.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no 
presumptive service connection available, direct service 
connection can be established if the record contains competent 
medical evidence of a current disease process with a relationship 
to exposure to an herbicide agent while in military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Low Back Disorder

The Veteran contends his current low back disorder is related to 
active service.  His STRs are negative for any manifestations of 
low back pain.  Indeed, both his October 1967 enlistment and 
January 1971 separation examination reports show a normal 
examination of the spine, and the Veteran checked "no" next to 
"recurrent back pain" on the January 1971 Report of Medical 
History.

Following separation from service, the Veteran stated that he 
sought treatment for back pain at the Loma Linda VAMC in 1971 or 
1972; however, attempts to obtain those records were 
unsuccessful.  The first documentation of low back pain is a May 
1972 examination report by Dr. E.S.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint or treatment, and the 

amount of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The doctor noted that physical 
examination was normal, and assessed low back syndrome.   

The next documentation of back pain is a July 1995 VAMC Problem 
List that includes low back pain as a diagnosis.  A January 1997 
treatment note states that low back pain is secondary to 
degenerative joint disease, and that the Veteran was taking 
Motrin and muscle relaxants as needed.  Treatment notes indicate 
that he continued to take medications for his back.   

A May 1999 X-ray showed narrowing of the L5-S1 intervertebral 
disc space and a minimal 2 millimeter retrolisthesis of L5 on S1 
with posterior marginal osteophyte formation at the L5-S1 level.  

In January 2000, the Veteran stated that his back pain was fairly 
well controlled with Motrin, and that he used the muscle relaxant 
infrequently.  He said his pain was at a level of 5 or 6 out of 
10 normally, but could increase to a 10 out of 10.  He was 
functional and able to continue his work as a security guard. 

VAMC notes show treatment for intermittent back pain and in 
February 2003, the notes indicate the Veteran was using a back 
brace on occasion.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for a low back 
disorder.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
symptoms of arthritis in the back were manifested either during 
service or during the applicable one-year presumptive period 
after service separation.  Further, there is no radiographic 
evidence of arthritis during service or within the year following 
his discharge.  


Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current back pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The STRs show no evidence of back pain or 
related symptoms in active service.  Indeed, the Veteran 
specifically denied a history of back pain at his separation 
examination, and the clinical evaluation of the spine was normal.  
Following service, there was an assessment of low back syndrome 
by Dr. E.S., despite a normal physical examination.  The doctor 
provided no explanation for his assessment.  

Following Dr. E.S.'s assessment, there was no documentation of 
complaints or treatment for low back pain until 1995, nearly 25 
years after service.  While he is clearly sincere in his beliefs, 
in light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for nearly 25 years, with the exception of Dr. E.S.'s 
assessment, following his military discharge is more probative 
than his current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, there are no competent opinions relating the low back 
disorder to military service.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a low back 
disorder, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Peripheral Neuropathy

Next, the Veteran contends that he has peripheral neuropathy 
affecting the right arm and leg due to exposure to Agent Orange.  

The Veteran's DD Form 214 shows service in Vietnam from November 
1968 to October 1969, as does his DA Form 20, Record of 
Assignments, which also shows that he served as a light vehicle 
driver.  Thus, exposure to herbicide agents is presumptively 
conceded for purposes of this decision.  

His STRs are negative for any manifestations of neuropathy, 
including the January 1971 separation examination report, which 
indicates a normal neurological examination.  

Following separation from service, the Veteran underwent a 
neuropsychiatric VA examination in July 1972.  The examiner noted 
that there were no neurological abnormalities found in the lower 
extremities, nor were there any pathological reflexes or sensory 
perception disorders.  

In March 1999, the Veteran complained, at a VAMC visit, of 
intermittent numbness of the right leg from the hip to the knee 
or from the knee to the ankle since the previous Saturday.  As 
noted above, evidence of a prolonged period without medical 
complaint or treatment, and the amount of time which has elapsed 
since military service, can be considered as evidence against a 
claim.  Maxson v. Gober, supra.  He reported it felt more tingly 
than numb, and said that each episode lasted for 15 minutes.  He 
had several episodes per day, with no motor deficits or weakness.  
On physical examination, his sensation was intact to pinprick, 
motor strength was at a 5 out of 5, and straight leg raising was 
negative.  The doctor assessed a tingling sensation 
intermittently in the right lower extremity of unknown etiology, 
noting that his leg was neurologically intact and sensation was 
intact.  The doctor recommended increasing fruits and vegetables 
the Veteran's diet.  

In June 1999, the Veteran stated that the tingling sensation in 
his right lower and upper extremities had been occurring for the 
past 5 to 6 years.  The doctor noted that neurological 
examination of the upper extremities was intact.

In July 1999, the Veteran underwent an Agent Orange examination 
at the VAMC.  A letter from the VAMC dated that month states that 
the examination revealed that the Veteran had peripheral 
neuropathies of the right leg and arm, and that peripheral 
neuropathies are potentially Agent Orange related.  

In January 2000, the Veteran continued to report numbness that 
started in his right arm and travelled to his right leg, relieved 
with moving and rubbing his hands.  The last episode had been 
four months before, and the episodes had lasted three or four 
minutes.  The doctor noted that the condition was of unknown 
etiology, and there was no intervention at that time.



VAMC treatment notes show continued complaints of intermittent 
numbness and tingling in the right arm and leg, with unknown 
etiology.  

In February 2005, the Veteran was afforded a VA examination.  He 
reported three years of intermittent periods of sensory 
abnormality affecting the right side of his body.  The typical 
event began with tingling in his hand, extending rapidly 
throughout the entire right arm and extending downward into the 
right lower extremity to the toes.  Within seconds to one minute 
he experienced a swollen sensation in the right hand and fingers.  
There was no loss of motor function, and the entire duration was 
5 to 10 minutes.  His last event occurred in 2004.  Sensory 
evaluation was normal, as was motor examination.  The examiner 
reviewed the Veteran's claims file, and assessed transient right 
hemibody sensory phenomena.  Examination was unremarkable.  
Considerations included migraine and transient ischemic attacks, 
as well as hyperventilation syndrome.  Additional testing would 
be required to determine an exact diagnosis or etiology.  The 
examiner did not provide an opinion as to whether a nexus existed 
between the Veteran's symptoms and exposure to Agent Orange.  

The Veteran was afforded another VA examination in March 2007.  
He reported a three- to four- year history of episodic tingling 
and numbness affecting the right arm and leg.  He had had up to 
10 events total.  The problem tended to occur when he was sitting 
in a chair or lying in bed sleeping.  The examiner reviewed the 
Veteran's claims file.  On physical examination, cranial nerves 
were intact, sensory evaluation showed no abnormalities, and 
motor examination was normal.  The examiner discussed possible 
diagnoses, including transient ischemia, hyperventilation, and 
migraine.  He further stated there was clearly no connection 
between these events and the Agent Orange issue.  The examiner 
recommended further studies to identify an exact diagnosis.  

The Board first considers whether a grant of presumptive service 
connection is warranted under 38 C.F.R. § 3.309(e), for herbicide 
exposure.  This regulation enables an allowance of presumptive 
service connection only for the diseases listed at 38 C.F.R. § 
3.309(e), as set forth above.  The Veteran in this case has been 
diagnosed with, and treated for, peripheral neuropathy, which is 
among the diseases specified in section 3.309(e) for diseases 
specific to herbicide-exposed veterans.  However, Note 2 of the 
regulation indicates that the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  In 
this case, the Veteran first complained of neurologic symptoms in 
1999, nearly 30 years after any potential exposure to Agent 
Orange.  Moreover, his condition has now endured for over 20 
years.  Thus, even though he served in Vietnam, a grant of 
presumptive service connection based on herbicide exposure is not 
permissible here, because his peripheral neuropathy cannot be 
characterized as acute or subacute within the meaning of the law.  

The Board has also considered whether there is any other evidence 
linking the Veteran's current neuropathy to herbicide exposure on 
a direct (as opposed to a presumptive) basis, so as to allow for 
a grant of direct service connection, and finds that the 
preponderance of the evidence is against such a grant.

First, the only competent nexus opinion is an unfavorable one.  
Moreover, to whatever extent the Veteran may believe his 
neuropathy originated in service and was latent over the years, 
continuity of symptomatology has not been established in this 
case.  The Board acknowledges that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss pain and other symptoms he has experienced.  
See, e.g., Layno v. Brown, supra.  Moreover, the Federal Circuit 
Court has held that in certain situations, lay evidence can even 
be sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, supra, 
the Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, supra (noting that a layperson may comment on lay-
observable symptoms).


Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, supra.  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, supra.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, supra.  

In the present case, the Veteran's numbness and tingling symptoms 
are found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  The Veteran's service 
records show no evidence of any neurological symptoms in active 
service.  Following service, he did not have any documented 
neurological symptoms until 1999.  Even considering his 
statements as competent evidence of the initial manifestations of 
the condition, there were no complaints until nearly 30 years 
after his separation from service.  While he is clearly sincere 
in his beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints of or treatment for neuropathy, and of any diagnosis 
referable to neuropathy for nearly three decades following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry v. Brown, supra.  Accordingly, continuity of symptomatology 
is not established by either the competent evidence or the 
Veteran's own statements.
 
Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for peripheral 
neuropathy, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 




ORDER

Service connection for a low back disorder is denied.

Service connection for peripheral neuropathy affecting the right 
arm and leg, claimed as secondary to herbicide exposure, is 
denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


